DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the door" on the first and fourth lines of the second to last paragraph.  There is insufficient antecedent basis for this limitation in the claim. For reason of examination, examiner is interpreting “the door” to be the previously mentioned “side door” of claim 1. 
Claim 3 recites the limitation "the door hinges" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For reason of examination, examiner is interpreting “the door hinges” to be the previously mentioned “upper and lower door hinges” from the preamble of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domholt (US20090120002 hereinafter “Domholt”)
	With regard to claim 1, 
An operator for a vehicle side door rotatably attached to a vehicle body by a pair of upper and lower door hinges, the operator comprising: 
	a drive unit (28) attached to the side door (42); 
	a pinion gear (32) fixed to an output shaft (58) of the drive unit (28); 
	a rack (22) including a rack gear (88), the rack gear (88) being configured to engage (see figure 4) with the pinion gear (32); 
	a connecting arm (46) pivotally supported on a vehicle body side bracket (“vehicle body side bracket“, see annotated figure 2 below) fixed to the vehicle body (40), the connecting arm (46) being connected to a front end (“front end of rack”, see annotated figure 2 below) of the rack (22);

    PNG
    media_image1.png
    394
    731
    media_image1.png
    Greyscale

and 
	a contact stopper (see annotated figure 1 below) fixed to a rear end of the rack (opposite side of front end of rack), wherein 
	the side door (42) moves in a direction of opening the door (42) when the rack (22) moves forward (see figure 3 and 7) by the rotation of the pinion gear (32) and the side door (42) moves in a direction of closing the door (42) when the rack (22) moves backward (see figure 2 and 7) by rotation of the pinion gear (32), and 
	the contact stopper (see annotated figure 1 below) is configured to come into contact with the drive unit (28) so as to prevent the rack (22) from moving forward (see figure 3) when the rack (22) moves forward by a specified amount.


    PNG
    media_image2.png
    579
    793
    media_image2.png
    Greyscale


	With regard to claim 2, 
	wherein the contact stopper (see annotated figure 1 above) is brought into contact with an upper cover (see annotated figure 8 below) configured to fix the drive unit (28) to the side door (42).

    PNG
    media_image3.png
    561
    660
    media_image3.png
    Greyscale

With regard to claim 5, 
	wherein the pinion gear (32) and the rack gear (88) are engaged with one another inside a frame body (“frame body”, see annotated figure 8 above) of an engagement holder (36, see figure 8) that includes an upper cover (“upper cover”, see annotated figure 8 above) and a lower base (“lower base”, see annotated figure 8 above), and the contact stopper (see annotated figure 1 above) is brought into contact with the frame body (“frame body”, see annotated figure 8 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Domholt in view of Cumbo (US20190112859 hereinafter “Cumbo”).

	With regard to claim 3, as best understood, Domholt teaches 

	the contact stopper (see annotated figure 1 above) is brought into contact with the drive unit (28) before a hinge (26) reaches a rotation limit (see figure 3)

	Domholt does not teach a pair of upper and lower door hinges

	However Cumbo teaches a pair of upper (16) and lower (18) door hinges (16, 18)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Domholt, to have the upper and lower door hinges because door hinges provided the known benefit of attaching a door to a vehicle body while also provided enhanced stability to a door while pivoting about an edge.

With regard to claim 6, 
	Domholt does not teach a side door including a metallic outer and inner panel that also includes a door glass in which the drive unit is arranged within a storage space within the inner panel.

	However Cumbo teaches a “swing door 12 includes inner and outer sheet metal panels 46 and 48 defining internal cavity 24” (para [0054], first sentence).
	a door glass (window above panel 48 in figure 1) and a drive unit (22) being arranged in a storage space (cavity, 24) formed between the door glass (window above panel 48 in figure 1) and the metallic inner panel (46)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Domholt, to have the drive unit be placed within a cavity within the outer and inner metallic door panels because this allows the drive unit to still provide its function while being concealed which prevents the drive unit and its parts to be damaged by external factors.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Domholt in view of Dombrowski (US6378392 hereinafter “Dombrowski”).

	With regard to claim 4, 
Domholt does not teach that the contact stopper (see annotated figure 1 above) is made up of steel and elastic materials 
	However Dombrowski teaches a contact stopper (23) that can be made of any “suitable material” (column 2 line 48)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Domholt, to have the contact stopper be made of steel and elastic materials because this allows the drive unit to come into contact with the stopper smoothly which reduces long term wear and tear of the unit.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637